DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 14-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 14, and 19, each claim recites “a second land groove extending into the second land longitudinally from the first land edge to the straight inner first land surface of the second land”.
The straight inner first land surface of the second land lacks antecedent basis.  And, it is unclear how a second land groove can extend from the first land edge to the straight inner first land surface of the second land because the second land does not comprise a first land edge or a straight inner first land surface.  For example: a second land edge marks a 
Regarding claims 7, 15, and 20, each claim recites “each of the first land sidewall portion and the second land sidewall portion comprises…a land sidewall surface extending from the first land edge to the sidewall portion transverse surface”. 
This limitation is unclear because the second land sidewall portion does not extend from a first land edge.  For example: a second land edge marks a transition from the second land to the second land sidewall portion (see claim 5).
Claims 8 and 16 are rejected because they are dependent claims of a rejected claim above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama et al. (US 2017/0057295).
Regarding claims 1-3 and 9-11, see ANNTATION #1 below.  The blocks shaded in gray corresponds to the claimed “first tread pattern”. The without gray shading) comprises the claimed “first land”, “first land sidewall”, “second land”, “second land sidewall”, “first equatorial land”, and “second equatorial land”.  While these features for the second tread pattern are unmarked, these features for the second tread pattern can be identified in a similar manner as the Examiner pointed out for the first tread pattern.   

    PNG
    media_image1.png
    627
    885
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-7, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2017/0057295) in view of Okawara (US 2017/0120687). 
Regarding claims 4 and 12, see ANNOTATION #2 below. 

    PNG
    media_image2.png
    430
    728
    media_image2.png
    Greyscale

Kageyama et al. may not illustrate the first land is curved along a longitudinal pattern axis; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “the first land” of each first and second tread patterns of Kageyama as being curved along a longitudinal axis because FIG. 5 of Okawara illustrates a tread comprising blocks having substantially similar shapes as Kageyama et al. wherein Okawara particularly illustrates the shoulder blocks (“first land”) having a convex land surface and a concave 
Regarding claims 5-7 and 13-15 see annotated FIG. 6 below. 

    PNG
    media_image3.png
    603
    824
    media_image3.png
    Greyscale

Regarding claim 17, refer to ANNTATION #1-2 above.  Kageyama et al. may not illustrate the first land is curved along a longitudinal pattern axis; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “the first land” of each first and second tread patterns of Kageyama as being curved along a longitudinal axis because FIG. 5 of Okawara illustrates a tread comprising blocks having substantially similar shapes as Kageyama et al. wherein Okawara particularly illustrates the shoulder blocks (“first land”) having a convex land surface and a concave land surface both of which are curved (for example: reference character 27) and providing known curves 
Regarding claims 18-20, refer to the ANNOTATION #3 above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2017/0057295) in view of Okawara (US 2017/0120687) and McMannis (US 6,533,007).
Regarding claims 8 and 16, Kageyama et al. does recite “at least one cavity in the land sidewall surface”.  However, McMannis teaches a tire for off-road comprising tread elements 12 and sidewall tread element extensions 32.  The tread element extensions each includes recesses 72 and 74.  McMannis teaches the arrangement of the sidewall tread element extensions having recesses provides traction and ability to climb the sides of rocks and ruts and also have a self-cleaning action in mud and snow (col. 2, lines 25-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the land sidewall surface of Kageyama et al. with at least one cavity because McMannis teaches a tire comprising a tread element extensions having recesses improves traction and ability to climb the side of rocks and ruts and also have a self-cleaning action in mud and snow. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/12/2021